FILED
                                                                                                12/09/2020
                                                                                           Bowen Greenwood
                                                                                           CLERK OF THE SUPREME COURT
                                                                                                STATE OF MONTANA
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 20-0410


                                        OP 20-0410
                                                                        FILED
 MIGUEL GARDIPEE,
                                                                        DEC 0 9 2020
              Petitioner,                                           Bowen Greenwood
                                                                  Clerk of Supreme Coult
                                                                     State of Montana

       v.                                                           ORDER

 JAMES SALMONSEN,Acting Warden,

              Respondent.



       Petitioner Miguel Gardipee moves this Court for appointment of counsel and
provides a proposed order. In August 2020, Gardipee petitioned this Court for habeas
corpus relief alleging illegal incarceration because of a 2014 sentence.
       Gardipee is not entitled to representation of counsel in his original proceeding.
There is no right to the appointrnent of counsel in a proceeding for postconviction relief,
although a court may order the assignment of counsel under the specific criteria outlined
in § 46-8-104(1), MCA. Gardipee has not demonstrated any extraordinary circumstances
to justify such appointment here. Section 46-8-104(1)(e), MCA. Even though his case is
still pending before this Court, Gardipee does not need to do anymore or submit any other
argurnents. The State of Montana is due to file a written response this rnonth. After this
Court receives the response, it will issue a decision in due course. Accordingly,
      IT IS ORDERED that Gardipee's Motion for Appointment of Counsel is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Miguel Gardipee personally.
      DATED this            day of December, 2020.
                                                       For the Court,




                                                                   Chief Justice